12 Mich. App. 404 (1968)
162 N.W.2d 921
HOPE
v.
WEISS.
Docket No. 2,550.
Michigan Court of Appeals.
Decided July 23, 1968.
Nussbaum, Stacey & Munger, for plaintiff.
Victor & Covensky, for defendants.
*405 PER CURIAM:
Plaintiff was evicted from leased premises under a writ of restitution[*] and brought this action against the landlords and the landlords' attorneys on two theories: forcible entry and detainer and conspiracy to deprive him of his leasehold by wrongfully causing the writ of restitution to issue against him. Summary judgment was entered against plaintiff on the first issue only.
After due consideration of the entire record, it is determined that the order appealed is interlocutory, the trial court not having made an "express determination that there is no just reason for delay and upon an express direction for the entry of judgment." GCR 1963, 518.2.
It is ordered that the appeal be, and the same is hereby, dismissed since this Court has not granted leave to appeal and lacks jurisdiction to proceed further in the matter. GCR 1963, 806.1. City of Dearborn v. Pulte-Strang, Inc. (1968), 12 Mich. App. 161.
Appeal dismissed. Costs to appellees.
LESINSKI, C.J., and J.H. GILLIS and LEVIN, JJ., concurred.
NOTES
[*]  See the companion case of Hope v. Victor (1968), 12 Mich. App. 397, ante, in which the events leading to the eviction are more fully set forth.